Citation Nr: 0942442	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  97-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the Veteran's 
December 1996 claim of entitlement to service connection for 
PTSD.  The Veteran subsequently appealed such adverse 
decision to the Board.  In December 1997, July 1999, and 
September 2004, the Board remanded the case for further 
development.

In a November 2006 decision, the Board determined that new 
and material evidence had been received in order to reopen 
the Veteran's claim of entitlement to service connection for 
PTSD and denied the claim on the merits.  Thereafter, the 
Veteran appealed the Board's denial of his claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2008, the Veteran and the Secretary of VA (the 
parties) filed a Joint Motion for Partial Remand (Joint 
Motion).  The Joint Motion moved for the Court to vacate and 
remand the November 2006 Board decision to the extent that it 
denied service connection for PTSD.  The parties determined 
that a remand was necessary in order for the Board to provide 
adequate reasons and bases for the decision and to ensure 
compliance or substantial compliance with prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
As will be discussed below, the Board herein grants service 
connection for PTSD and, as such, there is no prejudice to 
the Veteran as a result of VA failing to comply with prior 
remand orders.

The Board observes that, in July 2007, while this case was 
pending before the Court, the Veteran submitted a statement 
in which he indicated that he intended to appeal the Board's 
November 2006 decision to the Court.  It appears that the RO 
construed such statement as an application to reopen the 
Veteran's claim of entitlement to service connection for 
PTSD.  As such, in a March 2009 rating decision, the RO 
confirmed and continued the denial of service connection for 
PTSD.  However, as the Court vacated the November 2006 Board 
decision and remanded the case, the March 2009 rating 
decision is moot as the Veteran's December 1996 claim is 
still pending before the Board.


FINDING OF FACT

The record includes a medical diagnosis of PTSD, credible 
evidence that supports the Veteran's claimed in-service 
stressor of exposure to enemy fire, and medical evidence of a 
nexus between diagnosed PTSD and the Veteran's verified 
stressor.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations.  

The Veteran contends that, while serving in Vietnam from 
December 1969 to December 1970, his unit, Military Assistance 
Command, Vietnam (MACV), Headquarters, was stationed in 
Saigon near Tan Son Nhut Air Base and was exposed to constant 
rocket attacks.  He alleges that, as a result of such 
stressor, he developed PTSD.  Therefore, the Veteran claims 
that service connection is warranted for such disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
Veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A Veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran did 
not engage in combat with the enemy.  In this regard, the 
evidence does not show, and the Veteran does not otherwise 
contend, that he engaged in combat.  Specifically, an October 
1993 private treatment record reflects that the Veteran 
reported serving in Vietnam, but not in a frontline position.  
Rather, he indicated that he was in an intelligence position 
in a military control center.  Additionally, in a February 
1997 private psychodiagnostic assessment, the Veteran 
reported that he was stationed in Saigon, but was not 
directly in combat.  Moreover, his military awards and 
decorations, which consist of the National Defense Service 
Medal (NDSM), the Vietnam Service Medal (VSM) with three 
bronze service stars, and the Republic of Vietnam Campaign 
Ribbon (VCM) with Device (1960), do not denote combat 
service.  Therefore, as there is no evidence that the Veteran 
engaged in combat with the enemy, credible corroborating 
evidence of the Veteran's alleged in-service stressor is 
necessary.

In this regard, the Board notes that the Veteran has 
primarily contended that his in-service stressor consists of 
being in the proximity of daily enemy rocket attacks directed 
against an air base adjacent to his assigned duty station.  
The Veteran's military personnel records show that he was 
posted at the Headquarters of MACV in Saigon.  He was 
stationed in the Republic of Vietnam from December 14, 1969, 
to December 13, 1970, where he served as a stenographer and 
performed clerical tasks at the headquarters of Civil 
Operations and Rural Development Support (designated in his 
military service records under the acronym "CORDS"), which 
was attached to MACV.  Such personnel records also show that 
he was involved in the Vietnam Winter-Spring Campaign, DA 
Sanctuary Counteroffensive, and the VN Counteroffensive Phase 
VII.  

In September 2008, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)), indicated that the MAVC 
chronology was reviewed for the year 1970.  It was noted that 
the chronology indicated that, during the month of January 
1970, in the III Corps Area, which included Saigon and the 
Tan Son Nhut areas, enemy activities increased during the 
month.  JSRRC indicated that, during the periods from 1800 
hours on January 20, 1970, to 0600 hours on January 22, 1970, 
there were fourteen attacks by fire and forty eight harassing 
fire attacks.  The major emphasis was in the Northern 
Provinces, where forty attacks were conducted.  The other 
attacks were scattered throughout the III Corps Area and 
appear to have been well coordinated.  JSRRC further reported 
that the chronology reflected that, during the month of 
January 1970, the southeastern portion of the III Corps, the 
enemy-initiated activity was light except for the night of 
January 29, 1970, when there was an increase in attacks by 
fire and harassing fires.  Enemy activities around Saigon 
were characterized by light, scattered attacks by fire, 
harassing fire, and reconnaissance and supply activities.  
JSRRC also indicated that, in the Gia Dinh Province at 0540 
hours on February 8, 1970, the enemy fired small arms at a 
MACV courier jeep in Saigon resulting in one U.S. wounded and 
one jeep damaged.  Also, at 1835 hours on February 8, 1970, 
the enemy detonated an explosive on the Saigon Press Club in 
Saigon resulting in damage to the building. 

The Board finds that the Veteran's service personnel records 
confirm that he served in Vietnam from December 1969 to 
December 1970, with MACV, Headquarters, which was stationed 
in Saigon near Tan Son Nhut Air Base and JRSSC has confirmed 
enemy fire in the area in January 1970 and February 1970.  
Moreover, the Board concludes that, while the Veteran did not 
engage in combat with the enemy, his service personnel 
records showing participation in named campaigns and the 
award of the VSM and VCM provide positive support for the 
Veteran's contention that he was exposed to combat-like 
conditions, to include enemy fire.  Therefore, the Board 
finds such to be credible corroborating evidence of his 
alleged in-service stressor.  See Pentecost, supra.

The Board further determines that the Veteran has a diagnosis 
of PTSD based on his verified stressor.  In this regard, the 
Board observes that in a February 1997 private 
psychodiagnostic assessment, the Veteran was given an Axis I 
diagnosis of PTSD, chronic, delayed.  Additionally, records 
from the Sparrow Health System dated in June 2004 and July 
2004 reflect that the Veteran was hospitalized, in part, for 
an Axis I diagnosis of PTSD.  VA treatment records dated from 
May 2004 through June 2008 also show treatment for a 
diagnosis of PTSD.  February 2006 and July 2008 letters from 
the Veteran's social worker at the Community Mental Health 
Authority reflect that he was being treated for PTSD.

Additionally, a February 2009 VA examination reflects that 
the examiner reviewed the claims file and noted that the 
Veteran spent majority of his military service in the Saigon 
and Tan Son Nhut area of Vietnam in a battle zone where he 
heard and saw repeated rocket invasions, improvised explosive 
devices, and attacks.  Following a mental status examination, 
the examiner determined that the Veteran met the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for 
PTSD.  As such, he provided an Axis I diagnosis of PTSD.  See 
38 C.F.R. § 4.125.

The February 2009 VA examiner also determined that the 
Veteran's diagnosis of PTSD was a result of his in-service 
stressors, which the examiner had described as exposure to 
repeated rocket invasions, improvised explosive devices, and 
attacks while in Vietnam during his military service.  
Additionally, in a July 2008 letter, the Veteran's social 
worker at the Community Mental Health Authority indicated 
that the Veteran had PTSD and related such diagnosis to the 
stressors of war, to include fear of rocket attacks, fear of 
snipers, and threats of assassinations on U.S. generals.  
Therefore, the Board finds that the third element of a PTSD 
service connection claim, namely a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor, has been met.  See 38 C.F.R. 
§ 3.304(f).  





	(CONTINUED ON NEXT PAGE)


Based on the foregoing, the Board finds that the record 
includes a medical diagnosis of PTSD, credible evidence that 
supports the Veteran's claimed in-service stressor of 
exposure to enemy fire, and medical evidence of a nexus 
between diagnosed PTSD and the Veteran's verified stressor.  
See 38 C.F.R. § 3.304(f).  As such, the Board concludes that 
service connection is warranted for PTSD.  


ORDER

Service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


